Case 1:17-cv-07417-VM-HBP Document 141 Filed 08/16/19 Page1of3

LAW OFFICES

WILLIAMS & CONNOLLY LLP
725 TWELFTH STREET, N.W.
WASHINGTON, D. C. 20005-5901 EDWARD BENNETT WILLIAMS (i920-!988)

PAUL R. CONNOLLY (1922-1978)

KENNETH J. BROWN
(202) 434-5818 (202) 434-5000

kbrown@wc.com FAX (202) 434-5029

August 16, 2019

VIA ECF

The Honorable Henry Pitman
United States Magistrate Judge
United States Courthouse

500 Pearl Street

New York, NY 10007-1312

Re: Coventry Capital US LLC v. EEA Life Settlements, Inc., et al.,
Civil Action No. 1:17-cv-07417-VM-HBP

Dear Judge Pitman:

I write on behalf of Plaintiff Coventry Capital US LLC (“Coventry”) and Defendants EEA
Life Settlements, Inc. (“EEA, Inc.”), Vincent Piscaer, and Hiren Patel to jointly and respectfully
request an extension of the schedule in this matter.

On February 14, 2019, Coventry sought a four-month extension of the then-existing
deadlines in this case, explaining:

On January 24, 2019, the Court denied Coventry’s motions (1) for sanctions against
Defendants Vincent Piscaer and Hiren Patel, and (2) to compel Defendant EEA Life
Settlements, Inc. to produce documents within its possession, custody, or control. See Dkt.
No. 111. On February 7, 2019, Coventry filed its objections to the Court’s order with Judge
Marrero, Dkt. No. 121, whose ruling on those objections will resolve key issues regarding
the scope of discovery. This ruling necessarily will affect the other, fast-approaching
discovery deadlines in this case. If these objections are sustained, an extension of
approximately four months will be needed for (1) the Defendants to produce additional
documents, and (2) the parties to subsequently complete deposition discovery.

If the objections are overruled, Coventry may pursue relief under the Hague
Convention, as the Court suggested in its Order. See Dkt. No. 111 at 17, 19. Coventry
Case 1:17-cv-07417-VM-HBP Document 141 Filed 08/16/19 Page 2 of3

Hon. Henry Pitman
August 16, 2019
Page 2

properly “employ[ed] Rule 34 without first resorting to the Hague Convention,” Jn re Flag
Telecom Holdings, Ltd. Sec. Litig., 236 F.R.D. 177, 182 (S.D.N.Y. 2006) (internal
quotation marks omitted), because the Hague Convention’s process is arduous and rarely
yields the same relief as Rule 34. See, e.g., Laydon v. Mizuho Bank, Ltd., 183 F. Supp. 3d
409, 422 (S.D.N.Y. 2016). As the Court also noted, that process “can be time consuming.”
Dkt. No. 111 at 17. Accordingly, if Coventry does seek relief under the Hague Convention,
it may be necessary to consider a further extension. Coventry believes, however, that the
appropriate course is to consider that issue only if and when it becomes necessary to do so.

Dkt. No. 123 (Letter from K. Brown to Hon. Pitman) at 1-2. Defendants did not oppose this
extension, and the Court “so-ordered” it the day it was submitted. See Dkt. No. 124 (Feb. 14, 2019
Order) at 2.

Three months later, on May 15, 2019, Coventry and EEA, Inc. sought another three-month
extension of the then-existing case deadlines, explaining that “[t]he circumstances that led to this
extension have not changed in the three months since February 14, as Coventry’s objections remain
pending before Judge Marrero.” Dkt. No. 130 (Letter from K. Brown to Hon. Pitman) at 2. The
Court entered that extension as well. See Dkt. No. 132 (May 20, 2019 Order).

During the July 19, 2019 discovery conference, counsel for Coventry noted for the Court
that the circumstances of the case still had not changed, and relayed the parties’ plan to propose a
further extension upon the earlier of (a) receiving a decision from Judge Marrero, or (b) mid-
August. Approximately one month has passed, and Coventry’s objections remain pending before
Judge Marrero. Meanwhile, Coventry has submitted Hague Convention requests to the Court, per
the Court’s order following the July 19 conference. See Dkt. No. 138 (July 19, 2019 Order).
Because the circumstances that led the parties to seek the previous extensions remain largely the
same, the parties respectfully request a four-month extension of the existing case deadlines. The
parties jointly propose the following schedule:

 

 

 

 

 

 

 

Event Current Date! Proposed Date
Requests for Admission to be | September 16, 2019 January 16, 2020
served

Close of fact discovery October 16, 2019 February 17, 2020
Expert reports due (for party | November 25, 2019 March 25, 2020
bearing the burden of proof)

Rebuttal expert reports December 23, 2019 April 23, 2020
Close of expert discovery January 31, 2020 June 1, 2020
Deadline for parties to attend | February 14, 2020 June 15, 2020
settlement conference

 

 

 

 

 

Finally, the parties recognize that a further extension to the case schedule may be necessary
depending upon (a) the timing of Judge Marrero’s ruling on Coventry’s objections, and (b) the
amount of time it takes to process and resolve Coventry’s requests under the Hague Convention.

 

' See Dkt. No. 132 (May 20, 2019 Order).
Case 1:17-cv-07417-VM-HBP Document 141 Filed 08/16/19 Page 3 of 3

Hon. Henry Pitman
August 16, 2019
Page 3

The parties believe, however, that the appropriate course is to consider those issues only if and
when it becomes necessary to do so.

We appreciate your attention to these matters and will be prepared to address them further,

if helpful, at the Court’s convenience.

Respectfully submitted,
Kenneth J. Brown

Ce? Counsel of Record
